Based upon our review of the record on appeal, we conclude that the
district court did not err in denying the petition. Appellant failed to
demonstrate that he was entitled to any additional credits. NRS 209.443;
NRS 209.4475. Accordingly, we
             ORDER the judgment of the district court AFFIRMED. 2




                                                                J.
                                                                J.
                                  Hardesty




                                                                J.



cc: Hon. Adriana Escobar, District Judge
     Marvin D. Perkins
     Attorney General/Las Vegas
     Attorney General/Carson City
     Eighth District Court Clerk




      2 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.



                                    2